Title: To George Washington from Tobias Lear, 30 May 1796
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          Washington May 30th 1796
        
        I have this moment returned from Berkley County where I have been detained much longer than I expected on account of the difficulties raised by the Wagers; because the land was not taken possession of on the first of April, agreeably to contract. These I have at last surmounted, and have received possession for the United States; but the deeds are not yet executed, as one of the parties is in Philada. The money, of course, is not yet paid. They have, however, obligated themselves to have the deeds ready by the first of july. The Court have not yet decided on the Saw-mill tract; but have engaged to do it in the August term. I have taken possession of that, so far as to have any use of it or the Saw mill that may be wanted for the United States in the mean-time.
        You will have the goodness, my dear Sir, to let Mrs Washington know that I can procure no dble refined Sugar in this quarter,

but at a price higher than in Philadelphia, and therefore have not purchased any.
        I intend tomorrow to visit my little folks, who, I hear, are well. I expect my son Lincoln here in the course of a week or ten days, with a young man who is highly recommended as a tutor. I expect my mother will come on with him and pass the summer with me.
        Mr Pearce informed me, the day before I sat off up the Country, that Mr Smith had agreed to take your flour @ $14, on a Credit of 6 Months, which I think was doing very well with it; for it is now down to 9½ dollars Cash—and very dull. Upwards of 40,000 barrels are in Alexandria, and no demand abroad to justify shipping even at 9 dollars. Large quantities are still in the Country, and coming in daily. I was detained at Harpers ferry from tuesday ’till saturday last, during which time upwards of forty boats passed by and sailed from thence, loaded with flour, each carrying from 100 to 120 barrels. The wheat and other grain in the part of the Country where I have been look remarkably well—and there is more in the ground than was ever before known in one year. The rains which have been falling almost incessantly for 6 days past may injure the Crops; but, without such an event, they will be the largest ever known. The early wheat, and the common which was sown early, will receive most injury.
        The people throughout the Country where I have been (and I have travelled pretty extensively for 2 weeks past) appear highly satisfied with the treaty having gone into effect, and if the British give up the posts according to stipulation, I see nothing to interrupt the happiness of our Country. Should they not do it, there will be but one voice in the community.
        I shall have the honor to write to you by the next, or following post and hope soon to have the happiness to see you in this quarter.
        I have not yet heard from Mr B. Bassett since I wrote to him from Philadelphia. I shall write to him again, and should he not come or send for Maria before I get my boys fixed I shall have her attended to with them.
        Please to make my best & most affectionate Respects acceptable to Mrs Washington—and my kindest regards to my good friends Mr Fayettee, Mr Frestel and Washington. With the

purest respect & most perfect attachment I have the honor to be, My dear Sir, Your grateful & affectionate friend.
        
          Tobias Lear.
        
      